


EXHIBIT 10.3.1
DSW INC.
RESTRICTED STOCK UNITS AGREEMENT
This Agreement is entered into in Franklin County, Ohio. On the Grant Date, DSW
Inc., an Ohio corporation (the “Company”), has awarded to the Participant
Restricted Stock Units (the “Restricted Stock Units” or “Award”), representing
an unfunded unsecured promise of the Company to deliver common shares, without
par value, of the Company (the “Shares”) to the Participant as set forth herein.
The Restricted Stock Units have been granted pursuant to the DSW Inc. 2014
Long-Term Incentive Plan, as amended (the “Plan”), and shall be subject to all
provisions of the Plan, which are incorporated herein by reference, and shall be
subject to the provisions of this Restricted Stock Units Agreement (this
“Agreement”). Capitalized terms used in this Agreement which are not
specifically defined shall have the meanings ascribed to such terms in the Plan.
1.    Vesting. The Restricted Stock Units shall vest on the third anniversary of
the Grant Date (the “Vesting Date”), subject to the provisions of this
Agreement, including those relating to the Participant’s continued employment
with the Company or any Subsidiary. Notwithstanding the foregoing, in the event
of a Change in Control prior to the Participant’s Employment Termination, the
Restricted Stock Units shall vest in full.
2.    Transferability. The Restricted Stock Units shall not be transferable,
except as otherwise provided under this Agreement and the Plan.
3.    Termination of Employment.
(a)     General. Except as set forth below or as otherwise provided for in
another agreement, if an Employment Termination occurs prior to the vesting of a
Restricted Stock Units, such Restricted Stock Units shall be forfeited by the
Participant.
(b)    Death and Disability. If an Employment Termination occurs prior to the
vesting in full of the Restricted Stock Units by reason of the Participant’s
death or Disability, then any unvested Restricted Stock Units shall immediately
vest in full and shall not be forfeited.
(c)     Retirement. If an Employment Termination occurs prior to the vesting in
full of the Restricted Stock Units by reason of the Participant’s Retirement,
then any unvested Restricted Stock Units shall immediately vest in full and
shall not be forfeited.
4.     Payment. The Participant shall be entitled to receive from the Company
(without any payment on behalf of the Participant other than as described in
Paragraph 8) the Shares represented by such Restricted Stock Units; provided,
however, that in the event that such Restricted Stock Units vest prior to the
applicable Vesting Date as a result of the death, Disability or Retirement of
the Participant or as a result of a Change in Control, the Participant shall be
entitled to receive the corresponding Shares from the Company on the date of
such vesting. In the event of the Participant’s death, payment shall be made to
the Participant’s designated beneficiary, or absent such designation, in
accordance with the laws of descent and distribution. Notwithstanding the
foregoing, if the Participant is a “specified employee” for purposes of Code
Section 409A, then if necessary to avoid the imposition of additional taxes or
interest under Code Section 409A, the Company shall not deliver the
corresponding shares otherwise payable upon the Participant’s termination of
service until the first business day after the date that is 6 months after the
Participant’s termination of service.
5.     Dividend Equivalents. The Participant’s Restricted Stock Units will be
credited with dividend equivalents at the same rate and at the same time
dividends are paid on Shares.
6.     Right of Set-Off. By accepting these Restricted Stock Units, the
Participant consents to a deduction from, and set-off against, any amounts owed
to the Participant by the Company or a Subsidiary from time to time (including,
but not limited to, amounts owed to the Participant as wages, severance payments
or other fringe benefits) to the extent of the amounts owed to the Company or a
Subsidiary by the Participant under this Agreement.
7.    No Shareholder Rights. The Participant shall have no rights of a
shareholder with respect to the Restricted Stock Units, including, without
limitation, the Participant shall not have the right to vote the Shares
represented by the Restricted Stock Units.
8.     Withholding Tax.
(a)     Generally. The Participant is liable and responsible for all taxes owed
in connection with the Restricted Stock Units regardless of any action the
Company takes with respect to any tax withholding obligations that arise in




--------------------------------------------------------------------------------




connection with the Restricted Stock Units. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the grant or vesting of the Restricted
Stock Units or the subsequent sale of Shares issuable pursuant to the Restricted
Stock Units. The Company does not commit and is under no obligation to structure
the Restricted Stock Units to reduce or eliminate the Participant’s tax
liability.
(b)     Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Stock Units (e.g., vesting or settlement) that the Company determines
may result in any domestic or foreign tax withholding obligation, whether
national, federal, state or local, including any employment tax obligation (the
“Tax Withholding Obligation”), the Participant is required to arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company. Unless the Participant elects to satisfy the
Tax Withholding Obligation by an alternative means that is then permitted by the
Company, the Participant’s acceptance of this Agreement constitutes the
Participant’s instruction and authorization to the Company to withhold on the
Participant’s behalf the number of shares from those Shares issuable to the
Participant at the time when the Restricted Stock Units become vested and
payable as the Company determines to be sufficient to satisfy the Tax
Withholding Obligation. In the case of any amounts withheld for taxes pursuant
to this provision in the form of shares, the amount withheld shall not exceed
the minimum required by applicable law and regulations.
9.     Governing Law/Venue for Dispute Resolution. This Agreement shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of law, except to the extent superceded by the laws of the United
States of America. The parties agree and acknowledge that the laws of the State
of Ohio bear a substantial relationship to the parties and/or this Agreement and
that the Restricted Stock Units and benefits granted herein would not be granted
without the governance of this Agreement by the laws of the State of Ohio. In
addition, all legal actions or proceedings relating to this Agreement shall be
brought exclusively in state or federal courts located in Franklin County, Ohio
and the parties executing this Agreement hereby consent to the personal
jurisdiction of such courts. Any provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid or unenforceable should be
construed or limited in a manner that is valid and enforceable and that comes
closest to the business objectives intended by such provision, without
invalidating or rendering unenforceable the remaining provisions of this
Agreement.
10.     Action by the Committee. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Committee. The parties agree to be bound by the decisions of the
Committee with regard to the interpretation of this Agreement and with regard to
any and all matters set forth in this Agreement. The Committee may delegate its
functions under this Agreement to an officer of the Company designated by the
Committee (hereinafter the “Designee”). In fulfilling its responsibilities
hereunder, the Committee or its Designee may rely upon documents, written
statements of the parties or such other material as the Committee or its
Designee deems appropriate. The parties agree that there is no right to be heard
or to appear before the Committee or its Designee and that any decision of the
Committee or its Designee relating to this Agreement shall be final and binding
unless such decision is arbitrary and capricious.
11.     Prompt Acceptance of Agreement. The Restricted Stock Units grant
evidenced by this Agreement shall, at the discretion of the Committee, be
forfeited if this Agreement is not manually executed and returned to the
Company, or electronically executed by the Participant by indicating the
Participant’s acceptance of this Agreement in accordance with the acceptance
procedures set forth on the Company’s third-party equity plan administrator’s
web site, within 90 days of the Grant Date.
12.     Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Stock Units grant under and participation in the Plan or future
Restricted Stock Units that may be granted under the Plan by electronic means or
to request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company, including the acceptance of restricted stock unit grants and the
execution of restricted stock unit agreements through electronic signature.
13.     Notices. All notices, requests, consents and other communications
required or provided under this Agreement to be delivered by the Participant to
the Company will be in writing and will be deemed sufficient if delivered by
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Company at the address set forth below:


DSW Inc.
810 DSW Drive
Columbus, Ohio 43219
Attention: EVP & Chief Administrative Officer




--------------------------------------------------------------------------------




Facsimile: (614) 872-1475
All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to the Participant may be
delivered by e-mail or in writing and will be deemed sufficient if delivered by
e-mail, hand, facsimile, nationally recognized overnight courier, or certified
or registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Participant.
14.     Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Committee or the Board of Directors or
that was approved in writing by an officer of the Company pursuant to delegated
authority of the Committee provides for greater benefits to the Participant with
respect to vesting of the Award on Employment Termination, than provided in this
Agreement or in the Plan, then the terms of such Employment Arrangement with
respect to vesting of the Award on Employment Termination by reason of such
specified events shall supersede the terms hereof to the extent permitted by the
terms of the Plan under which the Award was made.
15.     Code Section 409A. This Agreement shall be interpreted in accordance
with Code Section 409A so as to comply with an exception to Code Section 409A,
or to the extent that this Agreement provides deferred compensation, to be in
compliance with Code Section 409A. Accordingly, references to Retirement,
termination of service, and similar terms shall be interpreted in a manner
consistent with the definition of “separation from service” under Code Section
409A. This Agreement shall be deemed to be modified to the maximum extent
necessary to be in compliance with Code Section 409A’s rules. If the Participant
is unexpectedly required to include in the Participant’s current year’s income
any amount of compensation relating to this Award because of a failure to meet
the requirements of Code Section 409A, then to the extent permitted by Code
Section 409A, the Participant may receive a distribution of cash or Shares in an
amount not to exceed the amount required to be included in income as a result of
the failure to comply with Code Section 409A.


DSW INC.


By:
 
Name:
 
Its:
 





ACCEPTANCE OF AGREEMENT
The Participant hereby: (a) acknowledges that he or she has received a copy of
the Plan, a copy of the Company’s most recent annual report to shareholders and
other communications routinely distributed to the Company’s shareholders, and a
copy of the Plan description (Prospectus) pertaining to the Plan; (b) accepts
this Agreement and the Restricted Stock Units granted to him or her under this
Agreement subject to all provisions of the Plan and this Agreement;
(c) represents that he or she understands that the acceptance of this Agreement
through an on-line or electronic system, if applicable, carries the same legal
significance as if he or she manually signed the Agreement; and (d) agrees that
no transfer of the Shares delivered in respect of the Restricted Stock Units
shall be made unless the Shares have been duly registered under all applicable
Federal and state securities laws pursuant to a then-effective registration
which contemplates the proposed transfer or unless the Company has received a
written opinion of, or satisfactory to, its legal counsel that the proposed
transfer is exempt from such registration.






 
 
 
 
 
  
Date





